Citation Nr: 1706011	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  08-09 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for otitis media/externa.

2.  Whether new and material evidence has been received to reopen service connection for sinusitis.

3.  Entitlement to service connection for otitis media/externa, to include as secondary to service-connected bilateral hearing loss.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a respiratory disorder, to include bronchitis.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before at a local RO hearing in September 2009, and before a Veterans Law Judge at the Cleveland RO in June 2013.  Transcripts of both hearings are of record.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In October 2016, the Board sent a letter to the Veteran which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal.  The Board offered the Veteran a hearing before a different Veterans Law Judge.  However, later that month, the Veteran responded that he did not desire a new Board hearing.

In December 2013, the Board remanded these matters for further development.  Notably, the agency of original jurisdiction (AOJ) adjudicated the Veteran's claims of clear and unmistakable error (CUE) in a February 2000 rating decision and did not find that there was CUE.  See May 2016 Rating Decision.  Those prior decisions therefore remain final, as discussed below.  As such, the Board may proceed to adjudicate the current claims as applications to reopen the previously denied claims based on the submission of new and material evidence, as discussed below.

The issue of service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  In a February 2000 rating decision, service connection for otitis media/externa and sinusitis was denied.

2.  The evidence received more than one year since the February 2000 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for otitis media/externa and sinusitis.

3.  The evidence is in relative equipoise as to whether the Veteran's chronic otitis externa is caused by service-connected bilateral hearing loss.

4.  The evidence is in relative equipoise as to whether the Veteran's sinusitis is related to service.


CONCLUSIONS OF LAW

1. The RO's February 2000 denials of entitlement to service connection for otitis media/externa and sinusitis are final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  New and material evidence has been received to reopen the previously denied claims for entitlement to service connection for otitis media/externa and sinusitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for otitis externa, secondary to bilateral hearing loss, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for sinusitis are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to all of the issues decided herein, further discussion of the VCAA is not necessary at this time.

Merits

I.  New and Material Evidence

In February 2000, the RO denied service connection for otitis media/externa and sinusitis.  The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, it became final. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312   (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In this case, the RO considered service treatment records, various treatment records, and the report of a November 1999 VA examination in the February 2000 rating decision.  In the February 2000 rating decision, service connection for both disabilities was denied as there was no evidence showing a relationship between either otitis media/externa or sinusitis and service.

Regarding otitis media/externa, the Veteran testified as to experiencing ear infections chronically since service.  See Board Hearing Transcript (Tr.) at 34.  This provides some evidence of nexus between otitis media/externa and service.

Regarding sinusitis, the Veteran testified that he has experiences episodes of sinusitis chronically since service.  See Board Hearing Tr. at 4.  This provides some evidence of a nexus between sinusitis and service.

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the February 2000 rating decision is new in that it had not been previously submitted.  As discussed above, this new evidence relates to unestablished facts necessary to substantiate the claims for service connection for otitis media/externa and sinusitis.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claims that were not present in February 2000, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claims and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claims are reopened.  38 C.F.R. § 3.156(a).

II.  Service Connection

A.  Otitis Media/Externa

Service connection may be established if the evidence of record shows disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has been diagnosed with chronic otitis externa.  See May 2010 VA ENT Resident Note.  

The Board acknowledges the April 2011 VA examination report that states that otitis media/externa had resolved at the time of that examination.  However, even if such had resolved at the time of the April 2011 VA examination, the May 2010 VA treatment record shows that the Veteran experienced chronic otitis media during the pendency of the Veteran's claim for service connection.  Thus, a disability has been shown to exist during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (Board erred in failing to address diagnosis of disability shortly before the claim in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

Additionally, the May 2010 VA treatment record notes that the Veteran wears binaural hearing aids due to his service-connected bilateral hearing loss.  The otolaryngology resident who treated the Veteran at that time stated "[the Veteran] has problems with chronic otitis externa mainly due to moisture buildup as well as a local skin reaction to the plastic ear molds."  This evidence is probative as to whether the Veteran's otitis externa is caused by his service-connected bilateral hearing loss (in that it is caused by the plastic ear molds used to treat his bilateral hearing loss).  Service connection for disability caused by treatment for a service connected disease or injury is a valid theory of entitlement.  See, e.g., Wanner v. Principi, 17 Vet. App. 4, 8 (2003) (noting that "the Board awarded service connection for tinnitus as 'the result of treatment for a service-connected disability'"), rev'd on other grounds, 370 F.3d 1124 (Fed. Cir. 2004); Velez v. West, 11 Vet. App. 148, 157 (1998) (discussing "an implicit secondary-service-connection claim that his gastrointestinal disorder was the result of, inter alia, pain medication taken for his service-connected right-shoulder condition"); Jones v. Brown, 7 Vet. App. 134, 137 (1994)(reviewing Board's denial of service connection for glaucoma as secondary to treatment for blepharoconjunctivitis).  There is no evidence against a finding that chronic otitis externa is caused by service-connected bilateral hearing loss.

The evidence is thus at least evenly balanced as to whether the Veteran has met the criteria for service connection for chronic otitis externa, secondary to bilateral hearing loss.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for chronic otitis externa, secondary to bilateral hearing loss, is warranted.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Sinusitis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.   Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With respect to the current disability element, the Veteran was afforded a VA examination in April 2011.  The examiner provided a diagnosis of "chronic sinusitis, not active at this time" (emphasis added).  In the examination report, the examiner stated that the Veteran had sinusitis two times in the prior year, but no episodes in the past eight months.  It was also noted that the two episodes of sinusitis required antibiotic treatment.  The examiner did not appear to contest the fact that the Veteran reported episodes of sinusitis in the prior 12-months, which the Veteran is competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Further, a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").

That the Veteran's sinusitis was not active at the time of his April 2011 VA examination is not fatal to his claim.  See McClain, supra.  Indeed, in this instance, the examiner seemed to rely heavily on the fact that the Veteran was not experiencing a bout of sinusitis at the time of the examination.  Moreover, the examiner did not quarrel with the Veteran's statements that he experienced two episodes of sinusitis in the past twelve months, which required antibiotic treatment.  In addition, the Board has no reason to doubt the credibility of the Veteran's statements that he experienced headaches and discharge during those episodes.  In sum, the Board concludes that the Veteran's reports of episodes of sinusitis are credible.  Further, the examiner's statement that the Veteran was not experiencing sinusitis at that time is not fatal as there is competent and credible evidence of episodes of sinusitis during the appeal period.  As such, the current disability element of service connection is met.

In service, treatment records reveal treatment for a nasal fracture and some amount of naval septum deviation.  See November 1978 Chronological Record of Medical Care.

Regarding nexus, the November 1999 VA examiner offered a diagnosis of a history of chronic sinusitis due to nasal obstruction, fracture.  While the examiner did not offer a robust rationale for that opinion, it is still probative as it relates sinusitis to the in-service nasal fracture.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).

The April 2011 VA examiner opined that the Veteran's chronic sinusitis is less likely than not related to his deviated septum in service.  As rationale, the examiner stated that the Veteran had a septoplasty in 1999 and the septum is not deviated at this time.  Further, the examiner stated that the Veteran does not have chronic, progressive complaints of sinusitis on record.  However, this rationale is insufficient.  The Veteran has complained of chronic, progressive sinusitis.  In fact, the Veteran complained of having two episodes of sinusitis at the April 2011 VA examination.  Moreover, the Veteran complained of ongoing sinusitis problems at his Board hearing.  As the examiner's rationale relied on the inaccurate fact that the Veteran has not complained of chronic, progressive sinusitis, the April 2011 VA examiner's opinion is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  Thus, the only probative evidence-the November 1999 VA examiner's opinion-is in favor of a finding that sinusitis is related to service.

The evidence is thus at least evenly balanced as to whether the Veteran has met the criteria for service connection for sinusitis.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for sinusitis is warranted.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim for service connection for otitis externa/media is granted.

The application to reopen the claim for service connection for sinusitis is granted.

Service connection for chronic otitis externa, secondary to bilateral hearing loss, is granted.

Service connection for sinusitis is granted.


REMAND

Regarding the claim for a respiratory disorder, a VA examination to determine the nature and etiology of any such disorder is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has asserted that he experiences a respiratory disorder related to service.  Service treatment records (STRs) from November and December 1978 note a burning cough with yellowish mucus.  A March 1983 STR notes congestion and cough.  The Veteran also testified that problems with breathing began during service.  See Board Hearing Tr. at 5.  As the Veteran has not been afforded a VA examination detailing the nature and etiology of any respiratory disability, the evidence of record requires that he be afforded such an examination.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to assess the etiology of any respiratory disabilities.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should address the following:

Is it at least as likely as not (50 percent or greater) that any respiratory disability had its onset in service, or is otherwise related to service?

In addressing this question, the examiner should comment on the service treatment records showing breathing/coughing problems in service and the Veteran's report that breathing problems began in service.

A complete rationale should accompany any opinion provided.

2.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


